Citation Nr: 0002554	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
cruris with a history of tinea versicolor.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

By a determination by the RO dated in September 1975, service 
connection for residuals of a left knee injury was denied.  
The veteran was notified of that decision by letter dated 
that same month; however, he failed to file a timely appeal 
therefrom and that action became final.  In April 1994, he 
requested that the claim for entitlement to service 
connection for residuals of a left knee injury be reopened.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Columbia, South Carolina RO which, in pertinent part, denied 
service connection for a left knee disability and granted 
service connection for tinea cruris with a history of tinea 
versicolor, evaluated as 10 percent disabling, effective in 
April 1994.  This case was before the Board in April 1997 
when it was remanded for additional development, to include 
readjudication of the veteran's claim for service connection 
for a left knee disability as an attempt to reopen a prior 
final disallowed claim.  This case was again before the Board 
in November 1998 when it was again remanded for additional 
development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's claim for entitlement to a 
rating in excess of 10 percent for a skin disorder has been 
obtained by the RO.  

2.  The veteran's service-connected skin disorder is 
manifested by flare-ups of a rash several times a year, as 
well as complaints of constant itching; the lesions are 
neither extensive nor markedly disfiguring and there is no 
exudation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected skin disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, and 
Part 4, to include § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1965 to July 
1969.  Service medical records note that the veteran was seen 
in February 1969 with complaints of a rash.  Assessment was 
tinea versicolor.

In April 1994 the veteran submitted a claim for service 
connection for a skin disorder, described as an itching rash 
all over his body.

A September 1994 treatment record from Columbia Family 
Practice notes the veteran's complaints of a rash in the 
groin area.

An October 1994 VA outpatient treatment record notes the 
veteran's complaints of generalized itching of the head and 
groin.  Examination revealed that the skin was generally 
clear.  Assessment was dermographism.

A January 1995 VA examination report notes the veteran's 
complaints of a chronic rash of the groin and perianal area 
since 1969.  The veteran stated that the rash was generally 
not visible, but was characterized by profound pruritus.  He 
also described occasional outbreaks of papular pustular 
lesions associated with increased itching.  Examination of 
the groin and perianal areas revealed mild hyperpigmented and 
slightly scaling skin in the groin consistent with chronic 
tinea cruris.  No other skin abnormalities were visible.  
Diagnosis was probable tinea cruris.

A February 1995 rating decision granted service connection 
for tinea cruris with a history of tinea versicolor and 
assigned a 10 percent rating, effective April 1994.  In April 
1995, communication was received from the veteran that was 
construed by the RO as expressing disagreement with the 
assigned rating.

During a February 1996 personal hearing, the veteran 
testified that his service-connected skin disorder interferes 
with his sleep because he "get[s] up constantly at night . . 
. scratching."  He described a constant "burning type 
itch" located "all over [his] body."  He indicated that 
the itching was worse in "every place that [he has] hair on 
[his] body."  The veteran testified that the last time he 
saw a doctor for his skin disability was in "about [19]86."

An April 1996 treatment report from Patricia A. McClerkin, 
M.D., notes that the veteran had hyperpigmentation or dark 
spots on his cheeks.

A May 1997 treatment record from Columbia Family Practice 
notes the veteran's complaints of a rash in the groin area 
for many years.  He complained of itching all over, 
especially in hairy parts of his body.  Examination revealed 
that the skin was intact; no rash was seen.  Impression was 
itching.  The examiner stated that the veteran could have 
been having a type of hives reaction.

Treatment records from Dr. McClerkin dated in September 1997 
note that the veteran was "self conscious about spots & 
bumps."  Upon examination, follicular papules were noted on 
the legs.  Diagnosis was folliculitis.

During a December 1997 VA examination, the veteran reported 
that his skin disorder began in 1969.  At that time, it was 
characterized by a burning sensation in the groin and 
perirectal area, as well as generalized itching all over.  
The veteran further reported that the problem of generalized 
itching had progressed since that time.  He denied any 
specific skin eruption.  Examination revealed some slight 
increased pigmentation of the penile skin and inguinal folds.  
No other areas of skin rash were noted.  Impression was 
dermatographism.  

Following remand by the Board in November 1998, the veteran 
submitted private treatment records, which note that the 
veteran was seen on several occasions with complaints of a 
skin disorder.  These treatment records are duplicative of 
those previously considered.

VA outpatient treatment records dated in 1998 note that the 
veteran was seen on several occasions with complaints of a 
skin disorder.  Specifically, a June 1998 treatment record 
notes the veteran's complaints of a recurrent skin condition.  
Examination revealed faint residuals of a rash on the penis.  
Assessment was probable dermatosis.  An October 1998 
treatment record notes that the veteran was seen with 
complaints of generalized itching.  He indicated that the 
itching was often worse in hair-bearing areas, but was not 
associated with any sort of rash.  Examination revealed 
normal skin.  Patches of increased follicular prominence were 
noted on the shoulders.  The veteran was not dermographic.  
The skin was not xerotic.  Assessment was history of chronic 
pruritus.  A November 1998 treatment record notes the 
veteran's complaints of generalized pruritus.  He noted that 
it was perennial, but worse in the summer months.  He denied 
allergies, hives, and eczema.  Diagnosis was generalized 
pruritus.

An April 1999 VA examination report notes the veteran's 
complaints of generalized itching since 1969.  He stated that 
initially, the itching was really more of a problem during 
the summer and involved his head, groin, rectum, back arms, 
and "all over."  He further stated that the itching is now 
a problem during the winter as well.  He indicated that most 
of the time he does not see a rash; however, he does have a 
groin rash three to four times a year.  He described this 
rash as brownish or reddish small lesions that last 
approximately three to four weeks.  Examination revealed that 
the scalp, face, neck, back and chest were within normal 
limits.  Examination of the upper extremities revealed no 
abnormalities, although some dark, linear streaks were noted 
in the fingernails.  The lower extremities were clear, except 
that the large toenails were pitted and the left toenail was 
discolored and somewhat split.  The webbing between the toes 
and the soles of the feet were clear.  There was no active 
inflammation or rash of the genitalia or groin region.  The 
examiner indicated that he had reviewed the veteran's medical 
records.  Diagnoses included:  generalized pruritus without 
clear etiology; and inactive tinea cruris with a history of 
flare-ups several times a year.  The examiner stated that the 
veteran has some involvement of his nails, "which may be 
fungal in origin, [and] therefore could be related to the 
[veteran's] tinea cruris."

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
However, on the basis of all examination reports and 
treatment records obtained by VA, the Board finds that an 
increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema.  Under 
that code, a noncompensable evaluation is warranted when 
there is slight, if any, exfoliation, exudation, or itching 
on a non-exposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The evidence of record shows that the veteran has complained 
of constant itching all over his body; however, during an 
April 1999 VA examination, the examiner was unable to relate 
this generalized pruritus to the veteran's service-connected 
tinea cruris.  Furthermore, the Board notes that 1995, 1997 
and 1999 VA examination reports fail to disclose objective 
evidence of ulceration, extensive exfoliation, fissures, 
lesions, blistering or crusting attributable to tinea cruris.  
Specific findings included: slightly scaling skin in the 
groin during a January 1995 VA examination; some slight 
increased pigmentation of the penile skin and inguinal folds 
during a December 1997 VA examination; and some possible 
fungal involvement in the nails with no active inflammation 
or rash of the genitalia or groin during an April 1999 VA 
examination.  Such assessments would be inconsistent with 
either extensive involvement or marked disfigurement.  
Furthermore, constant exudation has not been identified; no 
exudation was reported on the 1995, 1997 or 1999 
examinations.  Under such circumstances, it appears that the 
weight of the evidence is against the veteran's claim for a 
rating in excess of 10 percent.

The Board again notes that the veteran is currently diagnosed 
with generalized pruritus; however, in an April 1999 opinion, 
a VA examiner was unable to relate this skin disorder to the 
veteran's service-connected tinea cruris.  Under 38 C.F.R. 
§ 4.14 the use of manifestations not resulting from service-
connected disability in establishing the service-connected 
evaluation is to be avoided.  Under these circumstances, it 
is clear that the preponderance of the evidence weighs 
heavily against the veteran's claim; accordingly, a rating in 
excess of 10 percent is not warranted.

Finally, the Board also has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
skin disorder, as prescribed by in Fenderson.  However, the 
rating described above reflects the greatest degree of 
disability shown by the record; thus, a staged rating is not 
for application.


ORDER

A rating in excess of 10 percent for tinea cruris with a 
history of tinea versicolor is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for residuals of a left knee injury.  

As previously noted, the veteran's claim of entitlement to 
service connection for residuals of a left knee injury was 
denied by the RO in September 1975.  Although the veteran was 
given written notification of this determination that same 
month, a timely appeal was not thereafter received.  The RO's 
determination, therefore, became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision 
denying the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

VA regulations require the agency of original jurisdiction 
(AOJ) to provide the veteran with a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC) when he 
timely notifies the AOJ of his disagreement with its decision 
on his claim of entitlement to benefits.  38 C.F.R. § 19.26.  
The SOC must contain, inter alia, "a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination . . . ."  38 C.F.R. § 19.29.  In a November 
1998 Remand, the RO was directed to adjudicate the issue of 
whether the veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left knee disability.  If the 
claim was denied, the veteran and his representative were to 
be provided with an appropriate supplemental statement of the 
case that included all of the law and regulations pertaining 
to finality.  The Board notes that a May 1999 Supplemental 
Statement of the Case does not contain a summary of the laws 
and regulations pertaining to finality.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the November 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

In addition, the Board once again directs the RO's attention 
to a recent decision, Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998), in which the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) expressly rejected the 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)  In view of this 
recent decision by the Federal Circuit, the veteran's 
application to reopen the previously denied claim for service 
connection for residuals of a left knee disability must be 
remanded for a determination as to whether the evidence 
submitted by the  veteran is "material" as defined under 
38 C.F.R. § 3.156(a) rather than under Colvin.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

The RO should adjudicate the issue of 
whether the veteran has submitted new and 
material evidence sufficient to reopen a 
claim of entitlement to service 
connection for residuals of a left knee 
disability.  In light of the Hodge 
decision, the RO should consider whether 
the evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. 
§ 3.156(a) (1999) rather than under 
Colvin.  If the claim is denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case that includes all 
of the law and regulations pertaining to 
finality.  The veteran should be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



